Freedman, P. J.
After reargument and full reconsideration of the main question presented in these cases we. must adhere to the decision rendered by this court after the first argument, which was to the effect that for three separate refusals to exhibit to the plaintiff as a stockholder of the James H. Dunham & Co. corporation, the defendants, under section 29 of the Stock Corporation Law, were liable but for one penalty in each action. That decision was based on the opinion of the Court of Appeals in Cox v. Paul, 175 N. Y. 326, in which it was said: “Penal statutes are not passed to enable parties to make money by accumulating the penalties. They are generally passed for the purpose of compelling the performance of some duty, public or private, and ordinarily one penalty will secure the end as effectually as many, especially when the penalty is so large as in this case. But quite independent of these considerations, I think that the court is committed to the doctrine that a party suing for *97penalties can recover but for one violation or one default prior to the commencement of the action,” etc.
The position thus taken by the Court of Appeals under a statute which prescribed a penalty for “ any refusal ” has been reaffirmed in the recent cases of Griffin v. Interurban Street Railway Co. and Scudder v. Same, which were brought to recover penalties against said railway company for a refusal to give transfers under section 104 of the Railroad Law, which prescribed a penalty for “ every refusal.” While, therefore, the question in the cases last referred to arose under a statute different from the one applicable to the case at bar, the reasons there assigned apply with equal force here, the words of the two statutes being identical, and the plaintiff in the present case having admitted that his several demands for the examination of the stock-book were for the purpose of getting a certain information sought once for all.
In each of the above-entitled actions, therefore, the judgment must be modified and reduced so as to permit a recovery for one penalty only, with costs to the plaintiff in the court below, but without costs of this appeal to either party.
Gildersleeve and MacLean, JJ., concur.
Judgments modified and reduced so as to permit a recovery for one penalty only, with costs to plaintiff in court below, but without costs of this appeal to either party.